All concur, except Harris, J., who dissents and votes for reversal on the law and facts and for granting a new trial, on the ground that the findings of freedom from negligence and the findings of contributory negligence are contrary to and against the weight of evidence, and on the further ground that there were errors in the exclusion of testimony. (The *906judgment is for defendant for no cause of action, in an automobile negligence action. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.